Title: To John Adams from Charles Greely Loring, 7 July 1821
From: Loring, Charles Greely
To: Adams, John


				
					Sir,
					Boston July 7. 1821.—
				
				Emboldened by a remark contained in one of your letters to the late Hon. Judge Tudor, I have taken the liberty to send a copy of the oration delivered on the fourth inst.; and should the perusal of it afford you the slightest pleasure; it will be to me a very great gratification, that I have had an opportunity of paying this humble tribute of my respect, to one to whom I, as a citizen of this country, feel myself immeasurably indebted.I have the honour to be most respectfully / your Obed. Servant
				
					Charles G. Loring
				
				
			